Citation Nr: 0333314	
Decision Date: 11/28/03    Archive Date: 12/10/03

DOCKET NO.  02-01 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for status post right 
inguinal hernia.  

2.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
degenerative joint disease of the right hip.

3.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
internal derangement of the right knee joint.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from May to October 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2000 rating determination 
of the Waco, Texas, Department of Veterans Affairs (VA) 
Regional Office (RO).  


REMAND

The Board notes that on his February 2002 substantive appeal 
form, the veteran checked the boxes indicating that he 
desired a hearing before a Veterans Law Judge at the RO.  

In a March 2002 letter, the veteran indicated that he desired 
a local hearing at the Waco RO in place of a hearing before a 
Veterans Law Judge.  

In a June 2002 letter, the RO informed the veteran that a 
hearing had been scheduled at the Waco RO on July 1, 2002.  

In a July 30, 2002, supplemental statement of the case, it 
was indicated that the veteran appeared at a local hearing 
before a decision review officer.  In the body of the 
supplemental statement of the case, the veteran was noted to 
have testified about certain events that occurred inservice.  

In his June 2003 argument, the veteran's representative 
indicated that based upon the information in the July 2002 
supplemental statement of the case, it appeared that a 
hearing was held at the Waco RO in July 2002 but that the 
hearing transcript was not of record.  

The Board also notes the reports of a hearing being held in 
the July 2002 supplemental statement of the case.  It further 
observes that there has been no transcript associated with 
the claims folder.  

There appears to have been no attempts made to associate this 
transcript with the claims folder.  

Under Bell v. Derwinski, 2 Vet. App. 611 (1992), VA is deemed 
to have constructive knowledge of certain documents which are 
generated by VA agents or employees.  Id. at 612-13.  If 
those documents predate a Board decision on appeal, are 
within VA's control, and could reasonably be expected to be 
part of the record, then "such documents are, in 
contemplation of law, before the Secretary and the Board and 
should be included in the record." Id. at 613.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should attempt to obtain a 
copy of the transcript for the hearing 
held at the Waco, Texas, Regional Office 
on July 1, 2002, and associate it with 
the claims folder.  If the hearing 
transcript can not be located, the 
veteran should he asked if he desires 
another hearing before a local hearing 
officer.  If the veteran desires another 
hearing, the RO should schedule the 
requested hearing with the transcript of 
the hearing being associated with the 
claims folder.

2.  The veteran is instructed to submit 
the earliest evidence possible of a hip 
disorder and a hernia.  The veteran 
should identify when, after service, he 
was first treated for the hip or hernia 
(and submit the records).

If upon completion of the above development, the claims 
remain denied, the case should be returned to the Board after 
compliance with requisite appellate procedures.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




	                  
_________________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


